

113 S2078 IS: Stop Motorcycle Checkpoint Funding Act
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2078IN THE SENATE OF THE UNITED STATESMarch 5, 2014Mrs. Shaheen (for herself, Ms. Ayotte, Mr. Johnson of Wisconsin, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit Federal funding for motorcycle checkpoints, and for other purposes.1.Short titleThis Act may be cited as the
			 Stop Motorcycle Checkpoint Funding
			 Act.2.Grant
			 restrictionNotwithstanding section 153 of title 23, United States Code, the Secretary of
			 Transportation may not provide a grant or any funds to a State, county,
			 town,
			 township, Indian tribe, municipality, or other local government that may
			 be used for
			 any program—(1)to check helmet usage; or(2)to create checkpoints that specifically target motorcycle operators or motorcycle passengers.